297 S.W.3d 931 (2009)
William M. HOOVER, Appellant,
v.
Ben WILSON, et al., Respondent.
No. WD 70423.
Missouri Court of Appeals, Western District.
December 8, 2009.
William M. Hoover, pro se.
Jennifer Redel-Reed, for Respondent.
Before Division Two: VICTOR C. HOWARD, Presiding Judge, JOSEPH M. ELLIS, Judge and MARK D. PFEIFFER, Judge.

ORDER
PER CURIAM:
William Hoover appeals the dismissal of his "petition for damages in bailment" against two Department of Corrections officials. On appeal, Hoover argues that the allegations in his petition sufficiently overcame the defendants' various claims of immunity. After reviewing Hoover's petition, construing all of the pleaded facts in the light most favorable to Hoover, we conclude that the trial court properly determined that he failed to state a claim upon which relief could be granted and dismissed the case. No jurisprudential purpose would be served by a formal written *932 opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).